DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 04/21/2021.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. 
In view of applicant’s amendment and arguments regarding rejection of claim(s) 36 – 41 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170361213 (Goslin) alone or in alternative view of US 20130084981 (Zalewski).
Regarding claim 35, Goslin teaches “A primary…” “…electronic device (combination of controller device 335, microphone device 345 and movement tracking device 340, all shown in FIG 3. Paragraph 0029: the user could wear an article (e.g., a bracelet) configured with an accelerometer device and capable of reporting data describing the user's movement to the controller device 125. Paragraph 0059: the movement tracking device 340 could represent a wearable sensor device that communicates the user's movement to the control device 335.) for selectively transmitting transmittable data (transmission of data by the controller is covered at least in paragraphs 0034, 0043, 0060 and 0069) to a second electronic device (any of the devices 315 – 330 in FIG 3), said primary wearable electronic device comprising:
a microprocessor (processor 810 in FIG 8);
a battery (since the controller is an autonomous device, the battery is implicit; also paragraph 0042 regarding usage of a battery in the controller);
a wireless communication circuit (radio frequency transceiver 840 in FIG 8), electrically connected to said microprocessor (implicit as part of the same device. Electrical connection may be as simple as just common ground or power supply line, which is all that is required by the claim), operable to transmit said (wireless transmission of data by the controller is covered at least in paragraphs 0034, 0043, 0060 and 0069);
a memory storage (memory 820 in FIG 8) configured to store said transmittable data (the controller transmits various instructions and data to other devices; therefore, they must be stored in some form of a memory in the controller), said memory storage electrically connected to said microprocessor (implicit as part of the same device. Electrical connection may be as simple as just common ground or power supply line, which is all that is required by the claim), said memory storage further including signature data representing a specific audio signature and a unique movement signature (paragraph 0062: Each gameplay action 420 specifies a respective predefined speech pattern 430 (“a specific audio signature”) and a predefined set of user actions 440 (“a unique movement signature”) that, when detected, indicate that the corresponding gameplay action 420 should be performed. Although the gameplay action 420 together with pattern 430 and set 440 are not explicitly disclosed as being stored in the memory, this is either implicit as part of the overall information stored in the memory of the controller device, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to do so, so that the game is not interrupted by the necessity of creating and re-creating this information over and over again. This may also be confirmed by the information from paragraph 0072 which explicitly discloses comparing detected user’s motion and words with predefined movement and speech data);
(paragraph 0029: the user could wear an article (e.g., a bracelet) configured with an accelerometer device and capable of reporting data describing the user's movement to the controller device 125. Paragraph 0059: the wearable sensor device could include an inertial measurement unit (IMU) that includes one or more accelerometer devices), electrically connected to said microprocessor (paragraph 0029: the user could wear an article (e.g., a bracelet) configured with an accelerometer device and capable of reporting data describing the user's movement to the controller device 125. The control device 335 could monitor user movement using the movement tracking device 340. The movement tracking device 340 could represent a wearable sensor device that communicates the user's movement to the control device 335. Although no “electrical” connection to the controller is explicitly disclosed, while the units 340 and 345 are shown separate from the controller 335 in FIG 3, the connection between them may be either wireless or wired (“electrical”). It would have been obvious to a person of ordinary skill in the art at the effective filing date to utilize either of these connections, including the wired connection, simply as design choice with predictable results, such as relative simplicity of the circuitry compared to the wireless connection), for measuring details of movement of said primary wearable electronic device (paragraph 0029: the user could wear an article capable of reporting data describing the user's movement to the controller device 125. The control device 335 could monitor user movement using the movement tracking device 340. The movement tracking device 340 could represent a wearable sensor device that communicates the user's movement to the control device 335.), and (paragraphs 0060 and 0068: determining that the user movement matches a predefined series of user actions (“unique movement signature”); paragraph 0072: a user could be tasked with performing a wand gesturing motion (“unique movement signature”)); and
a microphone for measuring ambient sound (microphone device 345 in FIG 3 and paragraphs 0057, 0059 (the control device 335 could monitor user speech using one or more microphone sensor devices.), 0061, 0065) and for detecting said specific audio signature within said ambient sound (paragraphs 0060 and 0068: determining the user speech matches a corresponding predefined speech pattern; paragraph 0072:), said microphone being in electrical communication with said microprocessor (paragraph 0057: the control device 335 could receive sensor data collected by the microphone device 345. Although no “electrical” connection to the controller is explicitly disclosed, while the units 340 and 345 are shown separate from the controller 335 in FIG 3, the connection between them may be either wireless or wired (“electrical”). It would have been obvious to a person of ordinary skill in the art at the effective filing date to utilize either of these connections, including the wired connection, simply as design choice with predictable results, such as relative simplicity of the circuitry compared to the wireless connection), and wherein said microprocessor instructs said wireless communication circuit to transmit said transmittable data to said second electronic device in response to said microphone receiving said specific audio signature…” “…to said accelerometer detecting said unique movement signature (paragraph 0060: Upon determining that the user movement matches a predefined series of user actions and that the user speech matches a corresponding predefined speech pattern, the control device 335 could then transmit an instruction (“said transmittable data”), to at least one of the one or more electronic devices (“to said second electronic device”) within the physical environment. Paragraph 0069: The control device 335 transmits a data packet(s) over a wireless data communications network specifying a series of device movement operations to be performed).”

Although Goslin does not teach that the combination of controller device 335, microphone device 345 and movement tracking device 340 is “wearable”, paragraph 0029 teaches that the user could wear an article configured with an accelerometer device and capable of reporting data describing the user's movement to the controller device 125. Paragraph 0059: the movement tracking device 340 could represent a wearable sensor device that communicates the user's movement to the control device 335. In other words, the movement tracking device 340 representing part of the recited “primary wearable electronic device” is disclosed to be wearable.
Since at least one of the parts is disclosed to be wearable, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to also implement other parts of the device, such as microphone unit 345 and the controller itself 335 as wearable items simply as design choice with predictable results, the predictable results being the capability of freeing user’s hands from holding these items so that the user can do other things with their hands.
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
“[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Still additionally or alternatively, Zalewski in paragraph 0058 discloses a wearable game controller as alternative to being called by a hand.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to also implement other parts of the device, such as microphone unit 345 and the controller itself 335 as wearable items, as suggested by Zalewski, as alternative to being held by hand. Doing so would have provided the capability of freeing user’s hands from holding these items so that the user can do other things with their hands.

Lastly, with respect to the requirement that the microphone receiving the specific audio signature needs to be “simultaneous” to the accelerometer detecting the unique movement signature, Goslin in paragraph 0072 provides the following example: a user 
a. They are sequential with either one being first;
b. They are substantially simultaneous;
c. They are at least overlapping with either one being first.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include the capability of processing all of these timing relationships (which thus would include “simultaneous”) between the user performing the motion and speaking the word for the controller to determine the user’s intent and transmit corresponding instruction. Doing so would have provided more convenience to the user by not forcing them to any specific timing relationship and would result in exactly same controller action regardless of the order in which performing the motion and speaking the word are done.

Regarding claim 41, Goslin teaches or fairly suggests “wherein said primary wearable electronic device is wearable by a user (this feature was addressed in the rejection of claim 35 above in this section) and said transmittable data includes (Goslin does not disclose this feature, however, this merely represents an intended use or purpose of the device (i.e. used to transmit identification information). “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Elaborating on that, as the MPEP in 2111.02(II) states, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.”
Now considering the claims, there would be absolutely no difference in the structure or operation of the device of claim 35, as claimed, with respect to the type of information being transmitted. It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different”.
Further, “the nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.” Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential)

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170361213 (Goslin) alone or in alternative view of US 20130084981 (Zalewski) as applied to claim 35 and further in view of US 20100009667 (Hasegawa).
Regarding claim 36, Goslin does not teach “further including a sound generator, and wherein said microprocessor activates said sound generator while transmittable data is being transmitted.”
Hasegawa in paragraphs 0051 - 0052 teaches transfer of data (Step S229). When the transfer of the data is started, the control section 121 controls the sound source IC 127 (“sound generator”) to output a sound from the speaker 110 (Step S230). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to generate a sound during transmission of data, as disclosed by Hasegawa, in the device of Goslin. Doing so would have allowed the user to know that the data transmission is underway.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170361213 (Goslin) alone or in alternative view of US 20130084981 (Zalewski) as applied to claim 35 and further in view of US 20120068850 (Ito).
Regarding claim 37, Goslin does not teach “further including a sound generator, and wherein said microprocessor activates said sound generator when said data transmission is complete.”
Ito in paragraph 0030 teaches generation of a beep sound upon completion of file transfer.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to generate a beep sound upon completion of data transmission, as disclosed by Ito, in the device of Goslin. Doing so would have allowed the user to know when the data transmission is completed.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170361213 (Goslin) alone or in alternative view of US 20130084981 (Zalewski) as applied to claim 35 and further in view of US 6722984 (Sweeney).
Regarding claim 38, Goslin does not teach “further including a sound generator, and wherein said microprocessor activates said sound generator after a prescribed period of time.”
Sweeney teaches a game controller with parental control functionality (title). Col. 7 lines 17 – 22 and 41 – 47 disclose usage of a timer to control a maximum number of hours per day that the game controller may be used. The system may provide a "warning" signal such as a beep (“further including a sound generator, and wherein said 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include a timer controlling the maximum number of hours per day that the game controller may be used and producing a beep a short interval prior to complete expiration of the limit value, as disclosed by Sweeney, in the system of Goslin. Doing so would have provided the user time to perform whatever steps may be required to achieve a "graceful exit"--for example, saving the current game (see Sweeney, col. 7 lines 44 – 47).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170361213 (Goslin) alone or in alternative view of US 20130084981 (Zalewski) as applied to claim 35 and further in view of US 5461717 (Notarianni).
Regarding claim 39, Goslin does not teach “further including a light generator, and wherein said microprocessor activates said light generator while data is being transmitted.”
However, using LEDs (“a light generator”) to indicate the status of data transfer operation is well known in the art as may be evidenced by Notarianni, who in col. 19 line 67 – col. 20 line 1 teaches using an LED to indicate that the data transfer is in progress.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to generate a light during data transmission, as .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170361213 (Goslin) alone or in alternative view of US 20130084981 (Zalewski) as applied to claim 35 and further in view of US 20160232010 (Dicks).
Regarding claim 40, Goslin does not teach “further including a light-generator, and wherein said microprocessor activates said light generator when said data transmission is complete.”
However, using LEDs (“a light generator”) to indicate completion of data transfer operation is well known in the art as may be evidenced by Dicks, who in par. 0151 teaches using an LED to indicate that the data transfer is completed.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to generate a light upon completion of data transmission, as disclosed by Dicks, in the device of Goslin. Doing so would have allowed the user to know that the file transfer is completed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648